DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A (Figs. 2-3) in the reply filed on 1/12/22 is acknowledged.
Applicant's election with traverse of claims 1-26 in the reply filed. The traversal is on the ground(s) that the method claims are similar to the apparatus claims and thus there is no serious burden to examine both inventions.  This is not found persuasive because, as explained in the 11/12/21 Restriction Requirement, the search for the structure of claim 1 is not likely to overlap a search for the steps of claim 27, e.g., the sliding of the fuel composition and moderator bodies in a particular manner, and the methods for joining the first and second portions of the cladding bodies to the upper and lower core plates. Claim 1, as recited, does not appear to be a structure specific to the manufacture described in claim 27. It would seem that any other manner of manufacturing processes could achieve claim 1, and thus a special and separate search would be required to find the exact manufacturing technique of claim 27.  	The requirement is still deemed proper and is therefore made FINAL.
Applicant has elected Species A corresponding to Figures 2-3 without traverse and stated that claims 1-26 read on this species. However, claim 2 is directed towards Figure 7, as described in the Specification at ¶ 42, and thus claim 2 and its dependent claims 23-26 are withdrawn. Claim 14 is withdrawn for the same reasons. 
Claims 1, 3-13, 15-22, and 26 are examined herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second portion of the cladding body extending axially past a second axial end of the moderator composition body (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	This claim is directed towards the species shown in Figure 7, as described in ¶ 42. As shown in Figure 7, Applicant’s cladding body extends upwards above the moderator body 190. However, none of the Drawings appears to show it also extending downwardly below a lowermost surface of the moderator. If this limitation is going to be explicitly recited in the claims, then it must be shown in the Drawings.  	Although claim 14 is withdrawn, Examiner would like to make Applicant aware that, if it is ultimately rejoined, the Drawings will need to show this feature. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second portion of the cladding body extending axially past a second axial end of the fuel composition body (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	This claim is directed towards the species shown in Figure 7, as described in ¶ 42. As shown in Figure 7, Applicant’s cladding body 220 extends upwardly above the fuel 112. However, none of the Drawings appears to show it also extending downwardly below a lowermost surface of the fuel. If this limitation is going to be explicitly recited in the claims, then it must be shown in the Drawings.  		Although claim 2 is withdrawn, Examiner would like to make Applicant aware that, if it is ultimately rejoined, the Drawings will need to show this feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because of the following informalities:   	claim 1: “core reformer” in line 5 should be “core former” 	claim 9 needs a period
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 20 recites that the cylindrical drum is rotatable relative to an inner diameter surface of the tube. However, this is the opposite of what is taught in the Specification. The Specification details in ¶ 32 that the tube 168 and the drum 166 “move as a unit.” The entire neutron absorber structure 160 is rotated by a motor because said motor is “operatively attached to the tube 168.” Examiner cannot find any description in the Specification for the drum rotating separately from the tube. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-13, 15-22, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the term “conformal” twice in the second-to-last clause. Examiner has looked up the definition of this word in multiple locations and cannot determine a meaning that makes sense with the context of the claim. Nor can the Examiner find a definition in the Specification. Looking at Applicant’s Figure 2 in which the core former 130 is radially inward of the reflector 150 and radially outward of the core 110, Examiner will interpret this clause as meaning that the core former is in between these two structures.  
Claim 9 recites the limitations "repeated elements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a structure”. It is unclear which structure is being referred to. 
Claim 10 ends with the term “thereof.” It is unclear which of the previously recited options are referred to by “thereof.” Does this final limitation mean a cermet of any two of the previously listed options, or of at least one of them plus some other, unlisted ingredient? 
Claim 13 recites a list of possible ingredients, but the way it is worded, it appears that all the listed ingredients are required to fulfill the claim. It is unclear if the claim intends to recite that only one of the listed ingredients is required, or if all of them are. Based on ¶ 61 of the Specification, Examiner assumes that only one of the listed items is necessary. 
Claim 14 recites “the first portion” and “the second portion.” These do not have antecedent basis. Examiner notes that claim 14 is withdrawn; however, in anticipation of its ultimate rejoinder, Examiner would like to make Applicant aware of this issue. 
Claim 15 recites “the upper core plate” and “the lower core plate.” These have insufficient antecedent basis. 
Claim 17 recites “the plurality of neutron absorber bodies.” There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “each of the plurality of neutron absorber structures.” There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “each reactor plate.” It is unclear if this refers to the upper reactor plate, the lower reactor plate, or if it necessarily requires both the upper and lower reactor plates. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 15, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shayer (US 2015/0357056).
Regarding claim 1, Shayer teaches (see especially Figs. 1B and 2) a nuclear propulsion fission reactor structure, comprising:  		an active core region (12) including a plurality of fuel element structures (18) and having an axial centerline defining a longitudinal axis of the nuclear propulsion reactor;  		a core former (19) radially outward of the active core region;  		a reflector (16) radially outward of the core reformer and having a radially inner surface oriented toward the active core region; and  		a plurality of neutron absorber structures (20) located within a volume of the reflector,  	wherein each fuel element structure (18) includes a cladding body (cladding shown in Fig. 2 surrounding coolant channel 26) having an inner surface defining a coolant channel, a fuel composition body (28) radially outward of the cladding body, and a moderator composition body (24) radially outward of the fuel composition body,  	wherein an outer surface of a moderator composition body of a first fuel element structure abuts an outer surface of a moderator composition body of a plurality of nearest neighbor fuel element structures (as shown in Fig. 1B, each hexagonal moderator block 18 abuts several others),  	wherein the core former (19) has a first surface radially inward of a second surface and the first surface is conformal to a radially outer surface of the active core region and the second surface is conformal to the radially inner surface of the reflector (FIG. 1B: core barrel 19 has a radially inward surface facing the core 12 and a radially outward surface facing the reflector 16), and  	wherein each of the plurality of neutron absorber structures (20) includes a neutron absorber body movable between a first position and a second position, the first position being radially closer to the active core region than the second position (absorber structures are control drums 20 which operate by rotating between two positions, one in which the absorber portion is facing the core and the other in which it is facing away from the core).

Regarding claim 4, Shayer anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the fuel element structure (18) has a cross section that has a polygonal shape (18 is a hexagon).

Regarding claim 5, Shayer anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the fuel element structure (18) has a cross section that has a regular polygonal shape (18 is a hexagon).

Regarding claim 6, Shayer anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the regular polygonal shape is a hexagon (18 is a hexagon).

Regarding claim 7, Shayer anticipates all the elements of the parent claim and additionally teaches wherein side surfaces (25) of the fuel element structures (18) are in direct contact with side surfaces of adjacent fuel element structures (best shown in Fig. 2).

Regarding claim 8, Shayer anticipates all the elements of the parent claim and additionally teaches wherein an arrangement of the plurality of fuel element structures (18) in the active core region (12) has translational symmetry (as shown in Fig. 1A).
Regarding claim 9, Shayer anticipates all the elements of the parent claim and additionally teaches wherein a distance between repeated elements in a structure is constant (e.g., looking at Fig. 2, a circumferential distance between fertile material pins 28 is constant). 
Regarding claim 10, Shayer anticipates all the elements of the parent claim and additionally teaches wherein a fuel composition of the fuel composition body includes uranium oxide that is less than 20% enriched, uranium with 10 wt.% molybdenum (U-10Mo), uranium nitride (UN), or a cermet thereof (e.g., the fuel can include slightly enriched uranium, ¶ 46).

Regarding claim 11, Shayer anticipates all the elements of the parent claim and additionally teaches wherein the neutron absorber body (20) is movable between the first position and the second position to control reactivity of the active core region (absorber structures are control drums 20 which operate by rotating between two positions, one in which the absorber portion is facing the core and the other in which it is facing away from the core, ¶ 44).

Regarding claim 15, Shayer anticipates all the elements of the parent claim and additionally teaches wherein a portion of the upper core plate (top plate of 14, Fig. 1A), a portion of the lower core plate (bottom plate of 14, Fig. 1A), and the cladding body of each fuel element structure form a portion of a containment structure for the nuclear propulsion reactor (as shown in Fig. 1A).

Regarding claim 17, Shayer anticipates all the elements of the parent claim and additionally teaches wherein, when the plurality of neutron absorber bodies (20) are each at the first position, each of the plurality of neutron absorber bodies are radially equidistant from the axial centerline of the active core region (12) (as shown in Fig. 1B).
Regarding claim 18, Shayer anticipates all the elements of the parent claim and additionally teaches wherein the neutron absorber body (20) has a composition including beryllium, beryllium oxide, graphite, or combinations thereof (e.g., beryllium oxide, ¶ 73).
Regarding claim 19, Shayer anticipates all the elements of the parent claim and additionally teaches (see Figs. 4A-C) wherein each of the plurality of neutron absorber structures (20) includes a cylindrical drum encased in a tube (as shown in the Figures), wherein the neutron absorber body (44) occupies a first portion of the cylindrical drum and a second portion of the cylindrical drum is a secondary reflector (42), and wherein the first portion of the cylindrical drum is a volume of the cylindrical drum that includes a portion of an exterior surface of the cylindrical drum (absorber portion 44 is on the circumference of the drum 20, as shown in Figs. 4A-C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shayer in view of Hackett (US 2018/0233238). 
Regarding claim 12, Shayer anticipates all the elements of the parent claim and additionally teaches wherein each cladding body (cladding around coolant hole 26) is a continuous tube but does not explicitly state whether or not it has been extruded. 
Hackett does. Hackett is in the same art area of nuclear reactors and teaches extruding a cladding for a nuclear fuel structure (e.g., claim 1, “extruding the…tube”). The skilled artisan would have been motivated to utilize the extrusion of Hackett as it is one of the many well-known methods for producing a nuclear fuel cladding, including “insertion, rolling, press fitting, swaging, co-extrusion, or pilgering,” ¶ 95. Extrusion will “provide the metallurgical bond,” ¶ 100. Examiner notes that it has been held to be within the general skill of a worker in the art to select from among a list of well-known processes on the basis of its suitability for the intended use as a matter of obvious design choice. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shayer in view of “KR713” (KR 101487713). 
Regarding claim 13, Shayer anticipates all the elements of the parent claim and additionally teaches the cladding body as described above but does not explicitly list possible materials for said body. KR713 does. KR713 is also in the art area of nuclear reactors and teaches (Fig. 5) a cooling pipe (26) within a hexagonal nuclear fuel structure (25) that has a composition that includes molybdenum, tungsten, rhenium, tantalum, hafnium and alloys thereof, including carbides (“it is preferable that the cooling pipe 26 is made of a high-temperature-resistant steel alloy material,” page 5). As is known in the art, steel alloys typically contain molybdenum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the steel alloy material of KR713 for the cooling channel material of Shayer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shayer in view of “GB323” (GB 1126323 A).
Regarding claim 3, Shayer anticipates all the elements of the parent claim and additionally teaches the fuel composition body but does not explicitly teach it has an annular shape. 
GB323 does. GB323 is in the same art area of nuclear reactors and teaches (see the Figure) a hexagonal moderator (1) with a central opening (2) having an annular nuclear fuel (15). A purpose for this teaching is, as described by GB323 (page 2, ll. 4-5), to have the fuel and the coolant having a large surface area in contact.
The combination of the annular fuel of GB323 with the fuel structure of Shayer would have produced a nuclear fuel structure with a hexagonal moderator, inside of which were an annular fuel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Shayer, a person of ordinary skill would have predicted that combining GB323’s annular shape with Shayer's fuel structure would have produced Applicant's claimed invention of an annular fuel inside a polygonal moderator. The skilled person’s motivation for the combination would have been the expectation of, as described by GB323 (page 2, ll. 4-5), to have the fuel and the coolant having a large surface area in contact.
Regarding claim 16, Shayer anticipates all the elements of the parent claim and additionally teaches wherein the moderator composition body (24, Fig. 2) is a polygon-shaped sleeve with a central opening (22). 
Shayer does not explicitly teach that the fuel can be annular or a central fuel. 
GB323 does. GB323 is in the same art area of nuclear reactors and teaches (see the Figure) a hexagonal moderator (1) with a central opening (2) having an annular nuclear fuel (15). A purpose for this teaching is, as described by GB323 (page 2, ll. 4-5), to have the fuel and the coolant having a large surface area in contact.
The combination of the annular fuel of GB323 with the fuel structure of Shayer would have produced a nuclear fuel structure with a hexagonal moderator, inside of which were an annular fuel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Shayer, a person of ordinary skill would have predicted that combining GB323’s annular shape with Shayer's fuel structure would have produced Applicant's claimed invention of an annular fuel inside a polygonal moderator. The skilled person’s motivation for the combination would have been the expectation of, as described by GB323 (page 2, ll. 4-5), to have the fuel and the coolant having a large surface area in contact. 
Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shayer in view of Abild (US 3,161,014) and Wetch (US 3,164,525). 
Regarding claim 20, Shayer anticipates all the elements of the parent claim and additionally teaches wherein the portion of the exterior surface of the cylindrical drum corresponds to a 120 degree arc of a circumference of the cylindrical drum (e.g., portion 44 is 120 degrees in the Fig. 12 embodiment) and wherein a composition of the reflector includes beryllium, beryllium oxide or graphite (“beryllium oxide,” ¶ 42), and wherein a composition of the secondary reflector includes beryllium, beryllium oxide or graphite (“beryllium oxide,” ¶ 73). The skilled artisan would have been motivated to utilize the 120 degree amount of absorber material for the increased safety that such an increased amount provides, as described by Shayer at ¶ 132: “[absorption portion 44 facing towards reactor core] increases absorption and reduces the reflected neutron flux, in order to decrease the fission reaction rate in fuel assembly.” Examiner notes that the length of the absorptive material is well-known in the art to be adjustable based on the size of the core and the number of control rod drums. Examiner also notes for Applicant’s convenience that a 120 degree (i.e., 1/3 of the circumference of the drum) absorption portion of a control drum is the typical amount—not the exception. 
Shayer does not teach that the drum is rotatable relative to the tube that surrounds it. 
Abild does. Abild is in the same art area of nuclear reactors and teaches (Fig. 1) a control drum (42) that is cylindrical and is rotatable relative to an inner diameter surface of its surrounding tube (10). The skilled artisan would have been motivated to utilize the housing of Abild in order to provide a housing for fluid passage (col. 2, ll. 24-26), to provide a friction brake as needed (col. 3, ll. 9-12), as well as to provide a barrier between the control mechanism and the potentially corrosive environment surrounding it, as is known in the art. 
This combination does not detail the material of the tube. 
Wetch does. Wetch is in the same art area of nuclear reactors and teaches (Fig. 4) a control drum container made from stainless steel (87; “stainless steel can 87,” col. 4, l. 59). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a stainless steel material for the control drum can, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It is well-known in the art (any just about any other engineering art) that stainless steel provides excellent sturdiness and corrosion resistance. 
Regarding claim 21, the above-described combination of Shayer with Abild and Wetch teaches all the element of the parent claim. Additionally, Wetch teaches a motor operatively attached to the cylindrical drum by a drum shaft to rotate the cylindrical drum (“The control drums are mounted on hollow shafts 88 through which cooling water circulates…a six-pole salient pole motor 91 connected to the extended end of the control drum by a slip-type flexible coupling 92,” col. 4, ll. 59-67). It would have been obvious to the skilled artisan to have utilize the motor of Wetch in order to power the control drums so that they can rotate and perform their intended functions within a nuclear reactor. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shayer in view of Yoon (US 2010/0172460). 
Regarding claim 22, Shayer anticipates all the elements of the parent claim and additionally teaches wherein the coolant is a propulsion gas (¶ 57) and the nuclear propulsion reactor further comprises an upper reactor plate (top plate of 14, Fig. 1A) and a lower reactor plate (bottom plate of 14, Fig. 1A). Shayer does not explicitly show each reactor plate including a plurality of holes for passage of the propulsion gas.
Yoon does teach this. Yoon is in the same art area of nuclear reactors and teaches an upper reactor plate (100, Fig. 1) and a lower reactor plate (lowermost plate 105, Fig. 1), each including a plurality of holes for the passage of coolant (“the perforated plate support 100 is formed as a support plate 110 having the shape of a flat plate, which includes a plurality of internal channel holes 112 ,” ¶ 39).
The combination of the plates of Yoon with the reactor of Shayer would have produced a nuclear reactor having upper and lower reactor plates with holes for coolant, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Shayer, a person of ordinary skill would have predicted that combining Yoon’s perforated plates with Shayer's reactor would have produced Applicant's claimed invention of a reactor with upper and lower perforated plates. The skilled person’s motivation for the combination would have been the expectation of, as is extremely well-known in the art, to allow coolant to flow longitudinally throughout the fuel to provide cooling to it, as described by Yoon in ¶ 40: “the internal channel hole 112 is for a coolant flowing...”.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646